Citation Nr: 1413175	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-40 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, to include as due to exposure to ionizing radiation or herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from January 1966 to March 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Philippines. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his October 2007 claim, the Veteran indicated that he was seeking service connection for prostate cancer as due to radiation exposure aboard the U.S.S. Enterprise.  In its February 2008 rating decision, the RO indicated that the Veteran failed to complete a Radiation Risk Activity Information Sheet that was included with his duty to assist letter in November 2007 and denied service connection on a direct basis.  In his August 2008 Notice of Disagreement, the Veteran indicated that he was seeking service connection for prostatitis as due to herbicide exposure.  

The Veteran's service personnel records contain a Record of Occupational Exposure to Ionizing Radiation (DD-1141) that indicates that the Veteran was exposed to ionizing radiation.  Under 38 C.F.R. § 3.311(b), when a Veteran is shown to have been exposed to ionizing radiation, and the Veteran subsequently developed a radiogenic disease that first became manifest five years or more after exposure to radiation, the claim must be referred to the Under Secretary for Benefits for further consideration.  Here, the Veteran was exposed to ionizing radiation on occasion from August 1969 to July 1985 and he was diagnosed with prostate cancer in March 2007. 

As no medical opinion that addresses the etiology of the Veteran's prostate cancer has been obtained, one should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the Under Secretary of Benefits for a nexus opinion in accordance with 38 C.F.R. § 3.311(c), including a request for an advisory medical opinion from the Under Secretary for Health on the question of whether the Veteran's prostate cancer was related to exposure to ionizing radiation in service.

3.  Then, readjudicate the issue of entitlement to service connection for residuals of prostate cancer.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT. E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


